DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 03/16/2021 has been entered into this application. 

Allowable Subject Matter

3.	Claims 1, 4-10, 12 and 14-18 are allowed. 

Reason for Allowance

4.	The following is a statement of reasons for the indication of allowable subject matter:
5.	As to claims 3, 10 and 12, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “using a weighted least squares algorithm according to:
 
    PNG
    media_image1.png
    12
    102
    media_image1.png
    Greyscale
 
wherein: 
y is measured detector values from the plurality of photodetectors of the light detection system for each cell;

    PNG
    media_image2.png
    346
    405
    media_image2.png
    Greyscale
” along with all other limitations of claims 1, 10 and 12. 

6.	Sakai (US 2012/0056103 A1) teaches a method comprising detecting light with a light detection system from a sample comprising a plurality of fluorophores having overlapping fluorescence spectra but fails to teach the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMIL AHMED/Primary Examiner, Art Unit 2886